HASELTON, P. J.,
concurring.
The state in this case failed to adduce clear and convincing evidence that appellant “probably would not survive *805in the near future” because of her alleged inability to provide for her basic needs. State v. Bunting, 112 Or App 143, 146, 826 P2d 1060 (1992) (emphasis added).
Appellant owned her own home, which was clean and well-maintained. There was food in the house, and there was no evidence that appellant had suffered any drastic, health-endangering weight loss from not eating. Indeed, one examiner described appellant as appearing to be “reasonably healthy.” Although there was no heat in the house, appellant was wearing several layers of clothing.1 There was no evidence that appellant was exposed to any potentially unsafe condition in her home.
In sum, regardless of whether appellant’s parents were willing to assist her, or whether she was willing to avail herself of any such assistance, appellant’s circumstances did not approach the threshold for a “basic needs”-based commitment. See, e.g., State v. Hayes, 202 Or App 63, 67-70, 121 P3d 17 (2005).

 When one of the examiners asked appellant to explain why there was no heat in the house, appellant replied, “I just use the heat and [inaudible] when it’s needed!.]”